Citation Nr: 0823663	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-13 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for residuals of a head 
injury with concussion and unconsciousness.  

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a navel hernia.

6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for prostate cancer.

9.  Evaluation of lateral instability of the right knee, 
currently rated as 10 percent disabling.

10.  Evaluation of lateral instability of the left knee, 
currently rated as 10 percent disabling.

11.  Entitlement to a total rating based on unemployability 
due to service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from October 1981 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the May 2002 rating decision currently 
under appeal clearly specified that the issues of entitlement 
to service connection for a back disability, sleep apnea, 
residuals of a head injury, headaches, a nervous condition, a 
navel hernia, and diabetes mellitus had been previously 
denied in March 2000 as not well grounded, and were being 
reconsidered under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In the March 2004 statement 
of the case, these issues were characterized as requiring new 
and material evidence in order to reopen them.  However, as 
the May 2002 rating decision specifically stated that the 
issues were being reconsidered anew under the provisions of 
the VCAA, and the veteran submitted a timely notice of 
disagreement with that rating decision, the issues are 
correctly characterized above.

The Board also observes that at the time of his September 
2000 claim for increased ratings for his knee disabilities, 
such were evaluated pursuant to the criteria for arthritis.  
While the May 2002 rating decision granted compensable 
ratings for lateral instability of each knee under Diagnostic 
Code 5257, the RO did not consider whether higher evaluations 
were warranted for the service-connected arthritis of the 
knees.  As the issue of increased ratings for arthritis of 
the knees was not considered following the veteran's 
September 2000 claim, this issue is referred to the AOJ for 
appropriate consideration. 

The issues of entitlement to service connection for a lumbar 
spine disability, residuals of a head injury, headaches, and 
a total evaluation are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Sleep apnea was not manifest in service and is unrelated 
to service.

2.  A navel hernia was not manifest in service and is 
unrelated to service.  

3.  Diabetes mellitus was not manifest in service or within 
one year of discharge and is unrelated to service, to include 
claimed exposure to ionizing radiation.

4.  Prostate cancer was not manifest in service or within one 
year of discharge and is unrelated to service, to include 
claimed exposure to ionizing radiation.

5.  An acquired psychiatric disorder, to include PTSD, was 
not manifest in service and any currently present acquired 
psychiatric disorder is not related to service.

6.  Instability of the right knee is no more than slight.

7.  Instability of the left knee is no more than slight.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  A navel hernia was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A,  
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

4.  Prostate cancer was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A,  
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

5.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).

6.  The criteria for an evaluation in excess of 10 percent 
for lateral instability of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2007).

7.  The criteria for an evaluation in excess of 10 percent 
for lateral instability of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in October 2000 discussed the evidence 
required to support the veteran's claims of entitlement to 
service connection for prostate cancer and a back disability.  
The general criteria to establish service connection were 
also discussed.  The veteran was asked to answer specific 
questions concerning his claimed exposure to radiation.  

A January 2001 letter told the veteran that the law with 
respect to VA's duty to notify and assist had changed.  The 
veteran was told what he could do to assist with his claim.  
He was asked to complete a questionnaire regarding his 
claimed PTSD.  He was also asked to identify sources of 
treatment for his claimed disabilities.  

A November 2001 letter asked the veteran to complete medical 
history forms for his claimed disabilities.  He was told to 
provide any additional information or evidence he wished to 
be considered.  

An October 2003 letter again requested information concerning 
the veteran's claimed radiation exposure.  

In July 2004, the veteran was apprised of the status of his 
appeal.  The evidence of record was discussed and the veteran 
was told how VA would assist him in obtaining additional 
evidence.  The evidence necessary to substantiate claims for 
service connection, increased ratings, and a total rating was 
discussed.  

A June 2007 letter requested details about stressful 
incidents in service in support of the veteran's PTSD claim.  
The veteran was told that research did not support the 
veteran's claimed stressor that his ship collided with a 
Russian submarine; he was asked to submit supporting evidence 
for the claimed stressor.  The evidence of record was listed 
and the veteran was told how VA would assist him in procuring 
additional evidence.  He was also advised regarding the 
manner in which VA determines disability ratings and 
effective dates.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

Regarding the issue of a higher evaluation for instability of 
the knees, the Board observes that the veteran is challenging 
the initial evaluation assigned following the grant of 
service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  The 
notice provided in January 2004 predated the grant of service 
connection.  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
The RO obtained a radiation dose estimate from the Navy.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

The Board acknowledges that the veteran has not been afforded 
a VA medical examination of his claimed disabilities.  
However, the Board finds that a VA examination is not 
necessary in order to decide the veteran's claim.  There are 
two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

While there is evidence showing current diagnoses of sleep 
apnea, a navel hernia, diabetes mellitus, prostate cancer, 
PTSD, and depression, there is no evidence establishing that 
an event, injury, or disease occurred in service, nor is 
there an indication that the current disabilities might be 
associated with service.  As such, examinations are not 
warranted.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Service Connection

Initially, the Board notes that the evidence does not support 
a finding that the veteran engaged in combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).


	Sleep Apnea

Review of the record has led the Board to determine that 
service connection is not warranted for sleep apnea.  The 
veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding regarding sleep 
apnea.  His nose, lungs, sinuses, mouth and throat were 
normal on discharge examination in September 1985.  

The Board acknowledges that the veteran has a current 
diagnosis of sleep apnea, which was diagnosed in June 1993, 
several years after the veteran's discharge.  
However, the grant of service connection requires not only 
competent evidence to establish a diagnosis, but also 
evidence relating the diagnosis to the veteran's service.  
The record does not contain competent evidence which relates 
this claimed disability to any injury or disease in service.  
The Board has considered the veteran's argument that this 
claimed disability is related to service.  However, he is 
not, as a layperson, qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, the evidence clearly points to a remote, post-
service onset of sleep apnea.  In fact, the first evidence 
indicating complaints referable to the veteran's back dates 
to June 1993, when a VA treatment record notes a positive 
sleep study.  There is a remarkable lack of credible evidence 
of pathology or treatment in proximity to service or within 
the years following separation.  Rather, the competent 
evidence clearly establishes that the post service diagnosis 
of sleep apnea is not related to service.  The Board has 
considered the record and the veteran's statements.  However, 
the most probative evidence consists of treatment records 
that do not show objective evidence of sleep apnea during 
service or until years thereafter.  Absent reliable evidence 
relating this disability to service, the claim of entitlement 
to service connection must be denied.

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	Navel Hernia

The Board finds that service connection for a navel hernia is 
not warranted.  The veteran's service medical records are 
completely silent with respect to any diagnosis, complaint, 
or abnormal finding pertaining to his abdomen and viscera.  
While the record contains a diagnosis of a stable navel 
hernia, there is no competent evidence relating the diagnosis 
to the veteran's service.  At separation the veteran's 
abdomen and viscera were normal.  When the veteran was 
examined in June 1986 it was established that there was no 
hernia.  As noted above, the grant of service connection 
requires not only competent evidence to establish a 
diagnosis, but also evidence relating the diagnosis to the 
veteran's service.  The Board has considered the veteran's 
argument that this claimed disability is related to service.  
However, he is not, as a layperson, qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The evidence clearly points to a remote, post-service onset 
of a navel hernia.  In fact, the first evidence of record 
which indicates a hernia is a September 2000 treatment note 
which reflects that the veteran had a stable umbilical 
hernia.  There is no credible evidence of pathology or 
treatment in proximity to service or within the years 
following separation.  Rather, the competent evidence clearly 
establishes that the post service diagnosis of navel hernia 
is not related to service.  The Board has considered the 
record and the veteran's statements, to include that the 
claimed hernia is related to heavy lifting in service.  
However, the most probative evidence consists of treatment 
records that do not show objective evidence of a navel hernia 
during service or until many years thereafter.  Far more 
probative is the fact that the abdomen and viscera were 
normal at separation.  Moreover, examination in 1986 
affirmatively determined that a hernia was not present.  Any 
assertion implying that the veteran has had a navel hernia 
since service is refuted by the far more probative medical 
evidence at separation and in 1986.  Absent reliable evidence 
relating this disability to service, the claim of entitlement 
to service connection must be denied.

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert.

	Acquired Psychiatric Disorder to include PTSD

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
psychiatric health.  Although the veteran was not examined by 
a psychiatrist at separation, the report of separation 
examination does indicate that the veteran was 
psychiatrically normal.

In a statement received in February 2001, the veteran stated 
that he was treated very badly by different officers, who 
always put him down and berated him in front of others.  He 
stated that he passed promotion tests three times but was not 
promoted.  He noted that he had a personality conflict with a 
Chief, and that the officers gave him bad evaluations so that 
he would not be promoted.  He stated that he had low self 
worth as a result.  

A VA treatment note dated in March 2001 indicates that the 
veteran thought of traumatic experiences aboard his ship.  
Questioning revealed a traumatic fall as well as a pattern of 
verbal and psychological abuse by others on the ship.  The 
veteran related his inability to move on from the traumatic 
interpersonal events.  The assessment was major depressive 
disorder and mild to moderate PTSD.  

In April 2001 the veteran submitted a statement indicating 
that there was an accumulation of traumas that affected him.  
He stated that there were a couple of explosions on board 
that upset him.  He indicated that he began to wake at night, 
afraid that the ship was sinking, and that he dreamed of 
drowning.  He stated that he started having panic attacks and 
episodes of hysteria.  He related that a submarine hit the 
ship and added to his fears.  He also indicated that he was 
treated poorly by drill instructors, as well as by the 
officers and chiefs aboard the ship.  He maintained that the 
fear and abuse in the Navy had ruined his life.  

In a May 2006 statement, the veteran related that his ship 
was doing maneuvers in the Indian Ocean when it collided with 
a Russian submarine.  He stated that he feared for his life.  

In October 2007 the RO made a formal finding that there was 
inadequate information required to corroborate stressors 
associated with the veteran's claim for PTSD.  It noted that 
the stressors reported by the veteran were not verifiable and 
that there was not enough evidence of record to corroborate 
any stressful event.

		PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The Board observes that the veteran did not engage in combat 
with the enemy.  The veteran's service personnel records do 
not show that he received any citations or awards for 
participation in combat with the enemy.  See 38 C.F.R. § 
3.304(f).  The provisions of 38 U.S.C.A. § 1154 (West 2002) 
are not applicable.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that service connection for 
PTSD is not warranted.  Although the veteran has been given a 
diagnosis of PTSD, there is no corroboration of a claimed in-
service stressor.  In this regard the Board notes that the 
veteran has not provided sufficient information to allow for 
meaningful research regarding his claimed stressors.  The 
Board also notes that in an April 2007 deferred rating 
decision, the RO noted the veteran's claim that his ship 
collided with a Russian submarine in 1984.  Research by the 
RO determined that such an incident did not occur.    

In summary, the Board finds that the record does not contain 
evidence that tends to establish the criteria for 
establishing service connection for PTSD.  Although the 
veteran has been given a diagnosis of PTSD, his claimed in-
service stressors have not been corroborated.   Having 
carefully considered all procurable and assembled data, the 
Board concludes that the criteria for service connection for 
PTSD are not met.  

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on this 
basis, his claim must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert.

		Acquired Psychiatric Disorder other than PTSD

The Board has also determined that service connection is not 
warranted for any other acquired psychiatric disorder.  The 
Board observes that the first evidence reflecting an acquired 
psychiatric disorder dates to a March 2001 VA treatment note 
that indicates a diagnosis of major depressive disorder.  
There is no competent evidence supporting the presence of 
major depression or any other acquired psychiatric disorder 
in service or for many years thereafter.  In fact, 
psychiatric evaluation at separation was normal.  Moreover, 
the veteran has not produced any reliable evidence 
demonstrating a relationship between his currently diagnosed 
depression and service.  Accordingly, there is no basis upon 
which to grant service connection.

The preponderance of the evidence is against the veteran's 
claim, and the benefit-of-the-doubt doctrine is inapplicable.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

	Diabetes Mellitus and Prostate Cancer

The veteran maintains that he has diabetes mellitus and 
prostate cancer as the result of exposure to radiation while 
serving aboard the USS Long Beach.  He has asserted that he 
was aware of two radiation leaks during his time aboard that 
vessel.  He alleges that there were radiation leaks on the 
ship, and that the reactors on the ship were always 
malfunctioning.

Claims based upon exposure to ionizing radiation are governed 
by separate regulations, each providing a separate and 
distinct basis for establishing service connection based on 
exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 
3.311 (2007).

Under 38 C.F.R. § 3.309(d), service incurrence may be 
presumed on a radiation basis for certain specified diseases 
when the disease becomes manifest in a "radiation-exposed 
veteran" who participated in a "radiation-risk activity."  
See also 38 U.S.C.A. § 1112(c) (West 2002).

On the other hand, the veteran may establish a claim under 38 
C.F.R. § 3.311 if he was exposed to ionizing radiation while 
in service, subsequently developed one of the radiogenic 
diseases listed, and the disease became manifested during the 
requisite latency period.  See 38 C.F.R. § 3.311(b) (2007).  
For the purpose of this analysis, radiogenic diseases include 
those diseases listed under 38 C.F.R. § 3.311(b)(1).

A third basis is to establish direct service connection.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Turning first to the provisions of 38 C.F.R. § 3.309, the 
Board finds that the claim must be denied.  In this regard, 
there is no indication that the veteran participated in a 
radiation risk activity.  Moreover, neither diabetes mellitus 
nor prostate cancer is not included in the medical conditions 
listed in 38 C.F.R. § 3.309(d).  

Turning next to the provisions of 38 C.F.R. § 3.311, the 
evidence reflects that the veteran was not occupationally 
exposed to radiation during service.  In this regard, the 
Board observes that a letter from the Navy Environmental 
Health Center Detachment received in February 2004 indicates 
that there was no record of occupational exposure to the 
veteran.  The Navy noted that review of the exposure records 
for the USS Long Beach for the period in question revealed 
that over 1140 people were monitored for occupational 
exposure to ionizing radiation, and that it was reasonable to 
conclude from the absence of individual monitoring data that 
the veteran was not assigned to duties that warranted 
monitoring and that his radiation exposure was controlled by 
regulation in a manner that would preclude incidental 
exposure in excess of 500 mrem in a calendar year.  It 
indicated that in practice, the radiation exposure the 
veteran received was likely indistinguishable from that 
received from naturally occurring radioactivity.  Because the 
veteran alleged leaks and an explosion as potential sources 
of exposure, the Navy noted that it had evaluated the 
dosimetry data for personnel individually monitored while 
serving aboard the USS Long Beach for evidence of excessive 
occupational doses.  It noted that the average dose per year 
for occupational workers, annualized for one full year of 
exposure, was 71 mrem, and noted that the maximum observed 
dose among that group was 276 mrem in one year.  It indicated 
that such doses were well below regulatory limitations on 
radiation exposure and were consistent with that expected for 
the source of exposure.  The Navy stated that it would be 
reasonable to conclude that if any individual were stationed 
on board the USS Long Beach for the period from 1982 to 1985, 
any dose he might have received would not likely have 
exceeded the dose received by those who were monitored for 
occupational exposure to ionizing radiation during that 
period.    

As the evidence demonstrates that the veteran was not 
occupationally exposed to radiation during service, further 
development under this section is not warranted.

Finally, the Board has concluded that service connection on a 
direct basis is also not warranted.  There is no competent 
evidence of prostate cancer or diabetes mellitus during 
service or within one year of separation from service.  
Rather, at separation the endocrine system, anus, rectum, 
prostate, and laboratory analysis were normal or negative for 
pathology.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. § 3.303, 3.307, 3.309.  In this regard the Board notes 
that the first evidence of prostate cancer dates to 2000, 
when a biopsy found the disease.  With respect to diabetes 
mellitus, the veteran reported in February 2000 that he had 
had diabetes for one and one half years.  Both diagnoses date 
to many years following service.  There is no evidence 
providing a relationship between any incident of the 
veteran's service and his prostate cancer or diabetes 
mellitus.  Accordingly, service connection is not otherwise 
warranted.

While the veteran strongly believes that there is a 
relationship between claimed occupational exposure to 
ionizing radiation in service and his claimed prostate cancer 
and diabetes mellitus, he is not competent as a lay person to 
provide an opinion on medical causation and the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992); 
Moray v. Brown, 5 Vet.App. 211 (1993).  Moreover, service 
connection may not be predicated on lay assertions of medical 
causation.  Lathan v. Brown, 7 Vet.App. 359, 365 (1995); 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the disabilities at issue have not 
significantly changed and uniform evaluations are warranted.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Instability of the knees is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

On VA examination in October 2000, the veteran complained of 
constant pain which was exacerbated by standing, walking more 
than 15 minutes, using stairs, squatting, and carrying heavy 
objects.  He endorsed stiffness, especially in the morning.  
The veteran reported buckling of the knees one to two times 
per year and locking of the right knee once per year.  He 
indicated that the left knee also locked, but less often than 
the right.  He noted that he sometimes wore a sleeve type 
brace on the right knee.  Physical examination of the right 
knee revealed diffuse tenderness, but no swelling, erythema, 
warmth, or effusion.  Patella tracking was "okay" and glide 
was smooth.  Lachman and McMurray were negative.  There was 
slight 1+ anterior laxity.  Medial and lateral laxity were 
not present with stress testing.  Examination of the left 
knee revealed that patella tracking and glide were "okay".  
Lachman and McMurray tests were negative.  There was 1+ 
anterior laxity, symmetric with the right side.  There was no 
medial or lateral laxity.  The assessment was history of 
fall, with trauma to the knees; bilateral knee 
osteoarthritis.

A VA orthopedic clinic note dated in June 2001 indicates that 
the veteran's knee examinations were very similar.  The 
provider noted very slight medial joint line tenderness in 
both knees and near full range of motion.  There was mild 
crepitus in the right knee.  Ligaments were intact 
bilaterally.  X-rays revealed very mild degenerative joint 
disease.  The veteran was given exercises.

On VA examination in December 2003, the veteran's history was 
reviewed.  On physical examination, the medial and lateral 
collateral ligaments were intact, as were the anterior and 
posterior cruciate ligaments.  The patellae were not tender 
and had normal tracking.

The report of an August 2004 MRI indicates that the ligaments 
of the right knee were intact.  

The veteran underwent surgery on his left knee in July 2005.  
The diagnosis was internal derangement of the left knee.  

An additional VA examination was conducted in October 2005.  
The veteran reported that he had been diagnosed with torn 
ligaments.  He stated that his right knee symptoms were 
milder than those in the left knee.  On physical examination 
the veteran walked without a limp.  There were no signs of 
irritation or swelling.  All ligaments were intact, and 
Lachman's was negative.  With McMurray's testing, both 
internal and external rotation was negative.  

On VA examination in June 2007, the veteran reported that he 
had difficulty standing in his job as a barber due to knee 
pain.  He indicated that he did not take any medication for 
pain except for Aleve.  He denied that his knees caught in 
place so that they could not be brought into flexion or 
extension.  He reported that on occasion, his knee collapsed 
and resulted in falls, but that this had happened only twice.  
Physical examination revealed full extension and flexion to 
110 degrees.  The collateral ligaments tested with slight 
relaxation.  McMurray was negative.  Lachman's sign and 
anterior Drawer signs were absent.  

The Board observes that the veteran is in receipt of a 10 
percent evaluation for instability of each knee.  Such 
evaluation contemplates slight subluxation or instability.  
In order to warrant a higher evaluation, the disability must 
approximate moderate instability or subluxation.  Having 
carefully reviewed the evidence pertaining to these 
disabilities, the Board has determined that higher 
evaluations are not warranted.  In this regard, the evidence 
of record clearly demonstrates that instability is not more 
than slight.  In fact, the evidence showing instability 
includes the report of the October 2000 VA examination, when 
slight 1+ anterior laxity was reported.  The June 2007 VA 
examiner also reported slight relaxation of the collateral 
ligaments.  The evidence otherwise reflects intact ligaments.  
An evaluation in excess of 10 percent for this disability 
requires the presence of moderate subluxation or lateral 
instability.  Review of the evidence reveals no more than 
slight subluxation or lateral instability.

The Board notes that the veteran is competent to report that 
his disability is worse. However, he is not a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Rather, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 10 percent for each knee is not 
warranted.

The Board also acknowledges the veteran's complaints of 
functional impairment due to his knee disabilities.  However, 
he is also in receipt of separate 10 percent evaluations per 
knee for arthritis, which contemplates pain and limitation of 
motion.  The issue currently before the Board pertains to 
instability of the veteran's knees, and a careful review of 
the evidence leads to the conclusion that such instability is 
no more than slight.  In summary, neither the lay nor medical 
evidence demonstrates functional impairment that is the 
equivalent of moderate subluxation or lateral instability of 
either knee.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected instability of the knees has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a navel hernia is 
denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
instability of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
instability of the left knee is denied.


REMAND

Regarding the claim of entitlement to service connection for 
a low back disability, the veteran has submitted statements 
by J.L.A., D.C. and E.A.A., D.C.  They indicated in March 
2001 that the veteran had experienced back pain since his 
time in the Navy and had consistently required chiropractic 
therapy and related care since that time.  In August 2002, 
Dr. J.L.A. stated that he had treated the veteran for a 
diagnosed lumbar degenerative spine since January 1980.  The 
veteran alleges that his back disability is related to stress 
caused by his knee disabilities.  He has alternatively 
alleged that it is related to the fall in service that caused 
his knee disabilities.  As there is evidence suggesting that 
the veteran's claimed back disability is in some way related 
to service, the Board finds that an examination to determine 
the etiology of the claimed disability is warranted.

With respect to the claimed residuals of a head injury, to 
include headaches, the Board notes that a March 1983 service 
medical record notes that the veteran sustained a laceration 
to the center of his forehead when he his head on a hatch.  
He asserts that he currently suffers from residuals of that 
injury.  As such, an examination to determine whether there 
are residuals of the in-service head injury is also 
warranted.

Finally, the Board notes that further development and 
adjudication of the veteran's claims may provide evidence in 
support of his claims for TDIU.  The Board has therefore 
concluded that it would be inappropriate at this juncture to 
enter a final determination on that issue.  See Henderson v. 
West, 12 Vet.App. 11 (1998), citing Harris v. Derwinski, 1 
Vet.App. 180 (1991), for the proposition that where a 
decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the claims are inextricably intertwined.

In light of the above discussion, the Board has determined 
that additional development is warranted.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the extent and 
etiology of his claimed lumbar spine 
disability.  Upon examination and review 
of the entire claims folder, the examiner 
should provide an opinion regarding 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any currently present 
lumbar spine disability is related to any 
disease or injury in service.  The 
examiner should also provide an opinion 
regarding whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that any such 
disability it was caused or aggravated by 
the veteran's service-connected knee 
disabilities.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  Schedule the veteran for a VA 
examination to determine whether he 
suffers from residuals of a head injury 
in service.  The examiner should be 
advised that the veteran hit his head on 
a hatch and was treated for a laceration 
to his forehead in March 1983.  The 
examiner should identify any currently 
present residuals of the March 1983 
incident, to include headaches.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


